CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

Exhibit 10.30

AMENDMENT NO. 1 TO LICENSE AND SUPPLY AGREEMENT

THIS AMENDMENT NO. 1 TO LICENSE AND SUPPLY AGREEMENT (this “Amendment”) is
made as of September 6, 2018 by and between Recro Gainesville LLC (as successor
to Alkermes Pharma Ireland Limited) (“Recro”), and Kremers Urban
Pharmaceuticals, Inc. (“Kremers Urban”).

Background

WHEREAS, Recro and Kremers Urban are parties to that certain License and Supply
Agreement,
effective as of January 1, 2014 (the “Agreement”).

WHEREAS, the parties now desire to enter into this Amendment to set forth
certain changes to and modifications of the terms and conditions contained in
the Agreement.

NOW, THEREFORE, in consideration of the mutual agreement of the parties
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and agreed, and intending to be
legally bound hereby, the parties agree as follows:

1.Incorporation of Background; Capitalized Terms.  The “Background” provision
set forth above, together with the defined terms therein, are incorporated
herein by reference.  Capitalized terms not otherwise defined herein shall have
the meanings given to such terms in the Agreement.

2.SECTION 1 DEFINITIONS.  The definition of “Generic VPM Operating Profits” is
deleted in its entirety and replaced with the following language:

““Generic VPM Operating Profits” shall mean the [***].

3.SECTION 10 TERMINATION.  Section 10.1 Termination is deleted in its entirety
and replaced with the following language:

“10.1 Termination.  The term of this Agreement shall begin upon the Effective
Date and, unless sooner terminated as hereinafter provided, shall end on
December 31, 2021.  This Agreement may be renewed for successive two (2)-year
terms by mutual agreement of the parties in writing.  Notwithstanding the
foregoing, this Agreement may be terminated as follows:

(a)Early Termination.  At any time after March 31, 2019, either party may
terminate this Agreement at any time by providing six (6) months’ prior written
notice to the other party if Net Sales for the trailing twelve (12) month period
prior to delivery of such written notice are less than [***].

(b)Termination for Insolvency.  If either Kremers Urban (or its parent company),
or Recro (i) makes a general assignment for the benefit of creditors or becomes
insolvent; (ii) files an
insolvency petition in bankruptcy; (iii) petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets; (iv) commences under the
laws of any jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization, adjustment of debt, dissolution, liquidation or any other
similar proceeding for the release of financially distressed debtors; or (v)
becomes a party to any proceeding or action of the type described above in (iii)
or


--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(iv) and such proceeding or action remains undismissed or unstayed for a period
of more than 60 days, then the other party may by written notice terminate this
Agreement in its entirety with immediate effect.

(c)Termination for Default.

(i)Kremers Urban and Recro each shall have the right to terminate this Agreement
for default upon the other’s failure to comply in any material respect with the
terms and conditions of this Agreement.  At least thirty (30) days prior to any
such termination for default, the party seeking to so terminate shall give the
other written notice of its intention to terminate this Agreement in accordance
with the provisions of this Section 10.1(c), which notice shall set forth the
default(s) which form the basis for such termination.  If the defaulting party
fails to correct such default(s) within thirty (30) days after receipt of
notification, or if the same cannot reasonably be corrected or remedied within
thirty (30) days, then if the defaulting party has not commenced curing said
default(s) within said thirty (30) days and be diligently pursuing completion of
same, then such party immediately may terminate this Agreement.

(ii)This Section 10.1(c) shall not be exclusive and shall not be in lieu of any
other remedies available to a party hereto for any default hereunder on the part
of the other party.

(d)Continuing Obligations.  Termination of this Agreement for any reason shall
not relieve the parties of any obligation accruing prior thereto with respect to
the Products and any ongoing obligations hereunder with respect to the remaining
Products and shall be without prejudice to the rights and remedies of either
party with respect to any antecedent breach of the provisions of this
Agreement.  Without limiting the generality of the foregoing, no termination of
this Agreement, whether by lapse of time or otherwise, shall serve to terminate
the obligations of the parties hereto under Sections 8.4, 8.5, 8.6. 8.8, 8.15,
SECTION 9, Section 10.1(c) and SECTION 11 hereof, and such obligations shall
survive any such termination.

(e)Net Sales Allowances after the Termination Date.  In reference to returns or
other Net Sales allowances which arise after the termination of this Agreement
in respect of any Product supplied and sold under this Agreement prior to such
termination, the parties agree that Kremers Urban shall not be entitled to seek
any reimbursement, Net Sales deductions or other form of compensation from
Recro.”

4.SCHEDULE 3.1 GENERIC VPM PRODUCT TERMS.  Section 5(a) to Schedule 3.1 of the
Agreement is deleted in its entirety and replaced with the following language:

“In every Quarter during which every Branded Product in all dosage strengths is
sold by KU, KU shall pay Recro [***] of the Generic VPM Operating Profit for the
Generic VPM Product for such Quarter.”

5.Inconsistencies; Disputes.  To the extent of any inconsistency between the
Agreement and this Amendment, the terms and conditions of this Amendment shall
prevail.

6.No Other Amendments.  All provisions of the Agreement not expressly amended by
this Amendment shall remain in full force and effect, and are ratified and
confirmed.

7.Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same instrument.  An electronic or faxed signed copy of this
Amendment shall have the same force and effect as an original signed copy.

[signature page follows]

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

IN WITNESS WHEREOF, Recro and Kremers Urban have duly executed this Amendment as
of the date first written above.

RECRO GAINESVILLE LLC

By:/s/ Scott Rizzo

Nam:Scott Rizzo
Title: Vice President and General Manager

KREMERS URBAN PHARMACEUTICALS, INC.

By:/s/ Ricardo Ortiz

Nam:Ricardo Ortiz
Title: Executive Vice President